  Case 1:20-cr-00009-TSE Document 12 Filed 07/16/20 Page 1 of 3 PageID# 27




                     IN THE UNITED STATES DISTRICT COURT FOR TH!?

                               EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                        )
                                                )
                V.                              )     No, l:20-CR-9
                                                )
CHRISTOPHER KITCHEN,                            )
                                                )
                Defendant.                      )


                                     STATEMENT OF FACTS


        The United States and Christopher Kitchen ("the Defendant") agree that the following

facts ai*e true and correct, and that had this matter proceeded to trial, the United States would

have proven them beyond a reasonable doubt with admissible and credible evidence:

        1.     From on or about March 2015, tlirough on or about October 2018,in Alexandria,

Virginia, within the Eastern District of Virginia, the Defendant did unlawfully and knowingly

receive visual depictions of a minor engaging in sexually explicit conduct using any means and

facility ofinterstate and foreign commerce,and that had been shipped and transported in and

affecting interstate and foreign commerce, and which contains materials which have been mailed

and so shipped and transported, by any means including by computer; to wit: videos and still

images depicting minors engaging in sexually explicit conduct including but not limited to actual

and simulated intercourse, masturbation, and the lascivious exhibition of the genitals and pubic

area.



        2.     In particular, on October 25,2018, a Federal search warrant was executed at the

defendant's home in Alexandria, Virginia, witliin the Eastern District of Virginia. The

                                                  1
Case 1:20-cr-00009-TSE Document 12 Filed 07/16/20 Page 2 of 3 PageID# 28
Case 1:20-cr-00009-TSE Document 12 Filed 07/16/20 Page 3 of 3 PageID# 29
